741 N.W.2d 14 (2007)
PRESERVE THE DUNES, INC., Plaintiff-Appellant,
v.
DEPARTMENT OF ENVIRONMENTAL QUALITY, Defendant-Appellee, and
Technisand, Inc., Intervening Defendant/Appellee.
Docket No. 133083. COA No. 273932.
Supreme Court of Michigan.
November 21, 2007.
On order of the Court, the application for leave to appeal the December 20, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, WEAVER, and MARILYN J. KELLY, JJ., would grant leave to appeal.